281 F.2d 195
Norman STRUNK and Charles (Dick) Eagleton, Appellants,v.Lynn BOMAR, Appellee.
No. 13960.
United States Court of Appeals Sixth Circuit.
June 14, 1960.

Appeal from the United States District Court for the Middle District of Tennessee, Nashville; William E. Miller, Judge.
Walter A. Kelley, Cincinnati, Ohio, for appellants.
Henry C. Foutch, Asst. Atty. Gen. of Tennessee, George F. McCanless, Atty. Gen. of Tennessee, on the brief, for appellee.
Before McALLISTER, Chief Judge, SIMONS, Senior Judge, and CECIL, Circuit Judge.
PER CURIAM.


1
The above cause coming on to be heard upon the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed upon the opinion of Judge William E. Miller.